           Case 1:20-cv-06133-VSB Document 28 Filed 03/31/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
SEANA HENRY,                                              :                        3/31/2021
                                                          :
                                        Plaintiff,        :
                                                          :       20-cv-6133 (VSB)
                      - against -                         :
                                                          :            ORDER
                                                          :
STEVEN GERSHAN, JAMES KIM and                             :
DREAM NJ, INC.,                                           :
                                                          :
                                         Defendants. :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On March 12, 2021, I directed Defendant Steven Gershan to provide the Court with a

stamped copy of his motion for summary judgment in New York Supreme Court Bronx County

by March 18, 2021. (Doc. 24.) I directed Defendants James Kim and Dream NJ, Inc. (“Dream”)

to provide the Court with a stamped copy of their notice of removal filed in New York Supreme

Court Bronx County, and I directed the parties to provide the Court with a copy of the docket

sheet from New York Supreme Court Bronx County. (Id.)

        Defendants Kim and Dream have provided me with their notice of removal, which

indicates that the notice was filed in New York Supreme Court Bronx County on August 6, 2020,

(Doc. 26-1); this is the same day the notice was filed before me, (see Doc. 2). Plaintiff filed the

docket sheet from New York Supreme Court Bronx County. (Doc. 27-1.) Defendant Gershan

did not respond to my request.

        Based on the docket sheet, it appears that Defendant Gershan’s summary judgment

motion was filed on September 23, 2020, which is after Defendants Kim and Dream filed their

notice of removal. (See Doc. 27-1 at 3–4.) When a case is removed, “the State court shall
          Case 1:20-cv-06133-VSB Document 28 Filed 03/31/21 Page 2 of 2




proceed no further unless and until the case is remanded.” 28 U.S.C. § 1446(d). “The state court

may not proceed irrespective of whether the action is removable, as that is a question for the

federal court.” Riveredge Owners’ Ass’n v. Town of Cortlandt, Inc., No. 16CV5665GBDJLC,

2016 WL 6462387, at *7–8 (S.D.N.Y. Nov. 1, 2016), report and recommendation adopted, No.

16CIV5665GBDJLC, 2016 WL 7392218 (S.D.N.Y. Dec. 21, 2016) (internal quotation marks

omitted) (holding that action taken by state court after the case was removed was void). “A

federal district court has jurisdiction on the day that a notice of removal is filed with the Clerk of

that court. . . . A State court, on the other hand, loses jurisdiction on the date the notice of

removal is filed in State court.” Id. at *7 (internal quotation marks omitted); see Almonte v.

Target Corp., 462 F. Supp. 3d 360, 365 (S.D.N.Y. 2020) (“a federal court obtains jurisdiction

when the notice of removal is filed with the federal court.”). Accordingly, because Defendant

Gershan’s summary judgment motion was filed after the notice of removal was filed in state

court, the state court did not have jurisdiction over that motion. After the notice of removal was

filed in federal court on August 6, 2020, I had jurisdiction over the action, and on February 11,

2021, I dismissed the action without prejudice. (Doc. 19.) For the aforementioned reasons, I

reiterate again that this action is dismissed.

SO ORDERED.

Dated: March 31, 2021
       New York, New York

                                                        ______________________
                                                        Vernon S. Broderick
                                                        United States District Judge
